Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), and Yuka Niwayama et al (U. S. Patent: 10081735, here after 735).
Claims 1 and 19 are rejected. 583 teaches a method for manufacturing a film, comprising:
a liquid composition preparation step of preparing a liquid composition including an electroconductive agent, the electroconductive agent having thinned graphite (thickness of 0.34nm -50nm) in which layers of graphite are thinned and which has a bulk density of less than 0.05 g/cm3(2.1 g/L) [abstract, 0086, 0087], an elastomer (silicone rubber which has Tg of -125C) and a solvent [0038, 0041], and a dispersant(surfactant) which is a polymer surfactant having an organic salt structure which as anion and cation ion-bonded, sodium naphthalene or sodium benzenesulfonate [0051];
a treatment step of pressurizing the liquid composition and causing the liquid composition to pass through a nozzle (pressurizing fluid through a microfluidic channel or neck makes it as nozzle) [0051-0059]; and
a hardening step(drying) of coating a substrate with the treated liquid composition and hardening a coated film, wherein the film is electroconductive [0037- 0038, and 0091, 0075]. Although 583 doesn’t teach everything in one embodiment, however it is to skill of an ordinary person to combine them to have limitation of claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a conductive film as 583 teaches and have liquid composition comprising solvent, elastomer and thinned graphene pressurized through a microchannel, because it is obvious to combine the embodiment and obtain elastomer with thinned graphene Nano-platelets dispersed in it with expectation of success. Although 583 does not teach the treatment of fluid comprising pressurizing the liquid composition and causing the liquid composition to pass through a nozzle (microfluidic channel) an exfoliation [0087], and not delamination, however it is in fact delamination where interlayer delamination of the thinned graphite happens as the pressure is 200 MPa [0087]. Although 583 does not specifically teaches repeating delamination processor more than 2 and less than 4, however teaches the delamination treatment of pressurizing the liquid composition and causing the liquid composition to pass through the nozzle is performed more than one times and according to the amount of size reduction required [0056, 0061]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a film as 583 teaches where the delaminatation process repeated for 3-4 times, because 583 teaches to repeat it to obtain desired size reduction in absence of criticality. 583 does not teach depositing liquid composition of a bendable substrate. 735 teaches measuring conductivity of coating (resistivity) by depositing on flexible (stretchable and bendable) polyimide substrate [column 15 lines 2-10].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making a film as 583 teaches where the measuring of conductivity (resistivity) is done on a flexible substrate, because 735 teaches flexible polyimide substrate is also suitable for measurement of conductivity/resistivity of conductive coatings.
Claim 2 is rejected as 583 teaches the dispersion is pumped at high pressure through a micro-channel or neck having a transverse section of less than 500 um, wherein graphite particles are subjected to shear stresses and are caused to collide [0020, 0056]. Therefor it is considered as the shape of nozzle is collision type nozzle (also see 0059-0060).
Claims 3-4 are rejected as 583 taches in exfoliation (the delamination treatment) step, the liquid composition is pressurized with a pressure of more than 35 MPa (or 200 MPa) and is caused to pass through the microchannel (nozzle) [0087, 0057, and 0023].
Claim 7-8 are rejected. Although 583 does not clearly teach the treatment is done by using a wet jet. However, the teaches crushing (milling) while pressurizing the fluid (wet) through a microchannel (or neck) which considered as Jet. Furthermore, in paragraph 0060, discussed an apparatus which is a wet milling (also 0087).
Claims 9-10 are receded as 583 teaches the thinned graphite is a powder with an average particle diameter (lateral size) of more than 45 um [abstract].
Claims 17-18 are rejected. 583 teaches the limitation of claim 1, and 583 teaches the amount of graphene is up to 40% by weight (considering 35% by weight and 65% elastomer, then we have 53 part by mass when the solid content of elastomer is 100).
Claim 22 is rejected 583 teaches using the nozzle to cause a shear force due to a collision between the liquid composition and the wall and collision in the liquid composition [0020, 0056] and does not report any collusion with balls and disturbing plates.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), Yuka Niwayama et al (U. S. Patent: 10081735, here after 735), further in view of Afshin Ebrahimi et al (Japanese Patent: 2015-000841, here after 841).
Claims 11-12 are rejected. 583 teaches the thinned graphite layer is intercalated [abstract, 0078], and teaches making intercalated graphite with different methods [0045], but does not teach using supercritical fluid. 841 teaches a method of making thinned graphite layer(graphene) [0021] comprising bringing an intercalant in a supercritical state or a subcritical state into contact with the graphite and causing the intercalant to enter between the layers of the graphite; and
a gasification step of gasifying(vaporizing) the intercalant that has entered between the layers of the graphite [00321-0032]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electroconductive film as 583 teaches and make thinned graphite layer by method of 841, because it is suitable method of making thinned graphite layers(graphene).
Claims 13-14 are rejected as 841 teaches the graphite is expanded graphite [0013, 0025].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), and Yuka Niwayama et al (U. S. Patent: 10081735, here after 735), further in view of B. Chen et al (Chinese Patent: 105819438, here after 438).
Claim 20 is rejected. 438 teaches solvents are such as NMP [0041], but does not teach butyl cellosolve acetate. 438 teaches making thin graphite (graphene) by applying high shear force when the solvent is NMP or butyl cellosolve acetate[abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electroconductive film as 583 teaches, where the solvent is butyl cellosolve acetate, because it is suitable solvent for applying high shear force to graphite and make it thinned.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Giulio Cesareo et al (U. S. Patent Application: 2017/0190583, here after 583), Yuka Niwayama et al (U. S. Patent: 10081735, here after 735), further in view of P. Karagiannidis et al (U. S. Patent Application: 2018/0312404, here after 404).
Claim 21 is rejected. 583 teaches repeating the delamination for more than one time (including twice or more) for more than one channels [0056], a diameter of the nozzles changed for each delamination treatment (considering plurality of nozzles or micro-channels with different nozzle diameter) [0059]. With changing diameter of the nozzle, and pressure of pump of for example 35 MPa [0056] a pressure of the liquid composition passing through the nozzle also change. 583 does not teach the shape of the nozzles, 404 teaches the shape of the nozzles can be different shape such as oval, circular and square [0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an electroconductive film as 583 where the shape of microchannels are circular and oval, because they are suitable shape for microchannels in delamination process. Passing the liquid composition repeatedly through multiple nozzles with different shape, size and pressure, equals as each time it passes through a nozzle with different shape, size and pressure.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/31/22, with respect to 35 U.S.C 112(a) have been fully considered and are persuasive.  The U.S.C 112(a) of claims 1-4, 7-14, 17-19 has been withdrawn. 
Applicant's arguments filed 08/31/22have been fully considered but they are not persuasive. The applicant argues regarding 583 does not teach liquid composition to pass through the nozzle equal or greater than two, however 583 teaches subjecting the dispersed particles to one or more cycles of treatment [0056] which is including more than 2, for example 3 which is less than 5. 
The examiner argues regrading establishing criticality for repeating the process less than 5 times. However, the applicant did not show a comparison to the closest prior art, and unexpected results commensurate in scope with claimed invention. There is no data for repeating the process for more than 5 times. Furthermore, the number of repeating the process depends on original size of the particles, pressure, size of nozzles, and other factors and an ordinary skill in art can optimize the parameters to obtain number of passing the liquid composition through the nozzles. 
There is no excel file and no supplemental table attached to the files.
Response to Amendment
The declaration under 37 CFR 1.132 filed 08/31/22 is insufficient to overcome the rejection of claim 1 based upon establishing criticality as set forth in the last Office action because:  the applicant did not show a comparison to the closest prior art, and unexpected results commensurate in scope with claimed invention. There is no data or table attached to show the result for repeating the process for more than 5 times. Furthermore, the number of repeating the process depends on original size of the particles, pressure, size of nozzles, and other factors and an ordinary skill in art can optimize the parameters to obtain number of passing the liquid composition through the nozzles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712